Citation Nr: 1807350	
Decision Date: 02/05/18    Archive Date: 02/14/18

DOCKET NO.  14-09 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent prior to October 9, 2012, and in excess of 40 percent, thereafter, for service-connected residuals of a traumatic brain injury (TBI). 

2.  Entitlement to a disability rating in excess of 50 percent for service-connected posttraumatic stress disorder (PTSD). 

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities. 


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, attorney




ATTORNEY FOR THE BOARD

S. Reed, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 2007 to May 2012. 

This case comes before the Board of Veterans' Appeals (the Board) from a June 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island

In the June 2012 rating decision, the Veteran was granted service connection for multiple disabilities, to include PTSD rated at 50 percent, residuals of a TBI rated at 10 percent, and compression fractures of the thoracic and lumbar spine rated at 10 percent, all effective May 26, 2012.  The Veteran appealed the ratings for the three listed disabilities.  In July 2013, a rating decision granted an increased rating of 40 percent for residuals of a TBI, effective October 9, 2012.  The Veteran continued his appeal of the issue.  

In November 2014, a rating decision granted an increased rating of 20 percent for compression fractures of the thoracic and lumbar spine effective May 26, 2012.  In December 2014, the Veteran indicated that he was satisfied with the increased rating and withdrew his appeal on that issue.  

In July 2016, this matter was before the Board.  The Board remanded the case to hold a hearing, which the Veteran had requested in his VA Form 9.  Upon remand, the Veteran withdrew his request for a hearing.  The case has now returned.  

Additionally, the Board notes that the Veteran's claim for TDIU has arisen as part of his increased rating claims.  When a Veteran files a claim for an increased rating, he is presumed to be seeking the maximum benefit under any applicable theory, including total disability rating based on individual unemployability (TDIU).  See generally Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); Rice v. Shinseki, 22 Vet. App. 447.  When evidence of unemployability is submitted during the course of an appeal, as it has been here, from an assigned disability rating, a claim for entitlement to TDIU will be considered to have been raised by the record as "part and parcel" of the underlying claim.  Id. at 453-54.  


FINDINGS OF FACT

1.  Throughout the period on appeal, the Veteran's PTSD has manifested with symptoms of a depressed mood, anxiety, chronic sleep impairment, mild memory loss, impaired short and long-term memory, disturbance of motivation and mood, difficulty in establishing and maintain effective work and social relationships, and difficulty in adapting to stressful circumstances. 

2.  Throughout the period on appeal, the Veteran's residuals of a TBI have manifested with a mild impairment of memory and attention,  mildly impaired judgment, mildly impaired spacial orientation, subjective symptoms that mildly interfere with work and activities of daily living, and mild neurobehavioral effects that interfere with workplace interaction. 

3.  Affording the Veteran the benefit of the doubt, the Veteran is precluded from obtaining or maintaining gainful employment due to service-connected disabilities for the entire period on appeal.


CONCLUSION OF LAW

1.  For the period prior to October 9, 2012, the Veteran has met the criteria for a disability rating of 40 percent, but no higher, for service-connected residuals of a TBI.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.124a, 4.130, Diagnostic Codes 8045-9413 (2017).

2.  For the period from October 9, 2012, forward, the criteria for a rating in excess of 40 percent for service-connected residuals of a TBI have not been met or approximated.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.124a, 4.130, Diagnostic Codes 8045-9413 (2017).

3.  For the entire period on appeal, the criteria for a rating in excess of 50 percent for service-connected PTSD have not been met or approximated.  38 U.S.C. §§ 1155, 5110, 5107 (2012); 38 C.F.R. §§ 3.321, 3.400, 4.1, 4.2, 4.7, 4.21, 4.41, 4.126, 4.130, Diagnostic Code 9411 (2017).

4.  For the entire period on appeal the criteria for a TDIU have been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C. §§ 5102, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  

The Veteran in this case has not referred to any deficiencies in either the duties to notify or assist; therefore, the Board may proceed to the merits of the claim.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015, cert denied, U.S.C. Oct.3, 2016) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board....to search the record and address procedural arguments when the [appellant] fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to an appellant's failure to raise a duty to assist argument before the Board).

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-130 (2000).

PTSD

The Veteran is service connected for PTSD.  He has appealed the rating assigned for the condition.  The following is an explanation of the laws and regulations that are used to determine a rating for PTSD.  After the explanation, there is an analysis of the Veteran's claim. 

Legal Criteria

Disability ratings are assigned, under a schedule for rating disabilities, based on a comparison of the symptoms found to the criteria in the rating schedule.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2015).  Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the ratings schedule.

Ratings are based on the average impairment of earning capacity. Individual disabilities are assigned separate Diagnostic Codes.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2015).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2015);  Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where a Veteran appeals the initial rating assigned for a disability, evidence contemporaneous with the claim and the initial rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time.  Id.  

In determining the applicable disability rating, pertinent regulations do not require that all cases show all findings specified by the Rating Schedule; rather, it is expected in all cases that the findings be sufficiently characteristic as to identify the disease and the resulting disability, and above all, to coordinate the impairment of function with the rating.  38 C.F.R. § 4.21 (2015).

The General Rating Formula for Mental Disorders provides, in pertinent part:

Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.........50.

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.........70.

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or name.........100.

38 C.F.R. § 4.130, Diagnostic Code 9411 (2017).

When determining the appropriate disability evaluation to assign, the Board's primary consideration is a veteran's symptoms, but it must also make findings as to how those symptoms impact a veteran's occupational and social impairment. Vazquez-Claudio v. Shinseki, 713 F.3d 112(Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating. Id. at 442; see also Sellers v. Principi, 372 F.3d 1318(Fed. Cir. 2004).  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the veteran's impairment must be "due to" those symptoms, a veteran may only qualify for a given disability rating by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118. 

Analysis

The Veteran was diagnosed with PTSD while in service and has undergone three VA examinations.  He has received treatment for the condition throughout the period on appeal.  The first examination took place before he separated from service in October 2011. 

The October 2011 examination indicated he had a depressed mood, anxiety, panic attacks that occur weekly or less, a chronic sleep impairment, mild memory loss, and impairment of short and long-term memory.  The examiner noted that the memory impairments were more likely than not due to the Veteran's TBI but that the emotional/behavioral symptoms could not be separately attributed.  The Veteran reported that he had a good relationship with his daughter, he enjoys going out to the movies with friends, but has some difficulty keeping in touch with his family. 

The October 2011 examiner opined the Veteran's conditions were best summarized as an occupational and social impairment with occasional decreases in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  The examiner is an expert in the field of mental health, and the report is consistent with the findings and the Veteran's treatment records.  It is given significant weight. 

The Veteran had another VA examination in November 2012 after he reported his condition had worsened and the October 2011 examination was not an accurate reflection of his condition.  The Veteran had symptoms of a depressed mood, anxiety, chronic sleep impairment, mild memory loss, impairment of short and long-term memory, disturbances of motivation and mood, difficulty in establishing and maintaining effective work, and difficulty in adapting to stressful circumstances.  The Veteran reported he regularly goes out with friends on the weekends.  He described two attempts at work at which he was let go after a day because he was not needed.  

The November 2012 examiner indicated that the Veteran's condition could be best summarized as an occupational and social impairment with reduced reliability and productivity.  The examiner was a mental health expert and the report is consistent with the examination report and treatment records.  It is given significant weight.  The examination represented a slight increase in the Veteran's symptomatology. 

In August 2014, the Veteran underwent another VA examination for PTSD.  At the examination he had symptoms of a depressed mood, anxiety, chronic sleep impairment, mild memory loss, impairment of short and long-term memory, disturbances of motivation and mood, difficulty in establishing and maintaining effective work, and difficulty in adapting to stressful circumstances.  The Veteran reported moving into his own apartment since the prior examination.  He has friends he sees twice a month and regularly sees his grandmother.  

The examiner indicated the Veteran's condition could be best summarized as an occupational and social impairment with reduced reliability and productivity.  The examiner's report was consistent with the findings of the examination and the Veteran's treatment records.  It was performed by a mental health expert and is given significant weight.  It does not represent an increase in symptomatology since the previous examination. 

The Veteran's first examination indicated symptomatology that most closely approximated the 30 percent rating criteria; however, the Veteran was awarded a 50 percent rating for PTSD and the Board will not disturb that.  Further, the next two examinations most closely approximated the 50 percent rating criteria.  These examinations are representative of Veteran's reported symptoms throughout the period on appeal and are consistent with treatment records. 

A higher rating is not warranted because the Veteran's PTSD does not manifest in a way that produce an occupational and social impairment, with deficiencies in most areas.  The Veteran does not have near continuous panic attacks. He does not have suicidal ideations. He does not have periods of illogical speech.  He has good, albeit limited, social relationships.  He attends school on a regular basis, and, with help, is able to produce satisfactory results.  He works well with his tutor.  He is able to maintain his personal hygiene on his own and maintain his own household.  

Therefore, for the period on appeal, a rating in excess of 50 percent is not warranted for his service-connected PTSD. 

Residuals of a TBI

The Veteran is service connected for residuals of a TBI.  The Veteran has appealed the rating he was assigned and has requested a rating of 70 percent.  Below there is an explanation of the laws and regulations that apply to rating residuals of a TBI followed by an analysis of the Veteran's case. 

Legal Criteria

Diagnostic Code 8045 provides for the evaluation of TBI, with the three main areas of dysfunction listed that may result from TBI and have profound effects on functioning: cognitive (which is common in varying degrees after TBI), emotional/behavioral, and physical.  Each of these areas of dysfunction may require evaluation.

Cognitive impairment is defined as decreased memory, concentration, attention, and executive functions of the brain.  Executive functions are goal setting, speed of information processing, planning, organizing, prioritizing, self-monitoring, problem solving, judgment, decision making, spontaneity, and flexibility in changing actions when they are not productive.  Not all of these brain functions may be affected in a given individual with cognitive impairment, and some functions may be affected more severely than others. In a given individual, symptoms may fluctuate in severity from day to day. 

Subjective symptoms may be the only residual of TBI or may be associated with cognitive impairment or other areas of dysfunction. Subjective symptoms that are residuals of TBI, whether or not they are part of cognitive impairment, are evaluated under the subjective symptoms facet in the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."  However, any residual with a distinct diagnosis that may be evaluated under another diagnostic code, such as migraine headache or Meniere's disease, even if that diagnosis is based on subjective symptoms should be separately evaluated, rather than under the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table. 

Emotional/behavioral dysfunction is evaluated under § 4.130 (Schedule of ratings--mental disorders) when there is a diagnosis of a mental disorder.  When there is no diagnosis of a mental disorder, evaluate emotional/behavioral symptoms under the criteria in the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."  Here, there is a mental disorder diagnosis of PTSD.

Physical (including neurological) dysfunction is evaluated based on the following list, under an appropriate diagnostic code: Motor and sensory dysfunction, including pain, of the extremities and face; visual impairment; hearing loss and tinnitus; loss of sense of smell and taste; seizures; gait, coordination, and balance problems; speech and other communication difficulties, including aphasia and related disorders, and dysarthria; neurogenic bladder; neurogenic bowel; cranial nerve dysfunctions; autonomic nerve dysfunctions; and endocrine dysfunctions.  The list of types of physical dysfunction does not encompass all possible residuals of TBI.  For residuals not listed here that are reported on an examination, evaluate under the most appropriate diagnostic code.  Evaluate each condition separately, as long as the same signs and symptoms are not used to support more than one evaluation, and combine under § 4.25 the evaluations for each separately rated condition.  The evaluation assigned based on the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table will be considered the evaluation for a single condition for purposes of combining with other disability evaluations. 

Evaluation of Cognitive Impairment and Subjective Symptoms: The table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" contains 10 important facets of TBI related to cognitive impairment and subjective symptoms.  It provides criteria for levels of impairment for each facet, as appropriate, ranging from 0 to 3, and a 5th level, the highest level of impairment, labeled "total." However, not every facet has every level of severity. The Consciousness facet, for example, does not provide for an impairment level other than "total," since any level of impaired consciousness would be totally disabling. Assign a 100-percent evaluation if "total" is the level of evaluation for one or more facets.  If no facet is evaluated as "total," assign the overall percentage evaluation based on the level of the highest facet as follows: 0 = 0 percent; 1 = 10 percent; 2 = 40 percent; and 3 = 70 percent.  For example, assign a 70 percent evaluation if 3 is the highest level of evaluation for any facet. 

There may be an overlap of manifestations of conditions evaluated with manifestations of a comorbid mental or neurologic or other physical disorder that can be separately evaluated under another diagnostic code.  In such cases, do not assign more than one evaluation based on the same manifestations.  If the manifestations of two or more conditions cannot be clearly separated, assign a single evaluation under whichever set of diagnostic criteria allows the better assessment of overall impaired functioning due to both conditions.  However, if the manifestations are clearly separable, assign a separate evaluation for each condition. 38 C.F.R. § 4.124a , Diagnostic Code 8045 Note (1). 

"Instrumental activities of daily living" refers to activities other than self-care that are needed for independent living, such as meal preparation, doing housework and other chores, shopping, traveling, doing laundry, being responsible for one's own medications, and using a telephone.  These activities are distinguished from "Activities of daily living," which refers to basic self-care and includes bathing or showering, dressing, eating, getting in or out of bed or a chair, and using the toilet. 38 C.F.R. § 4.124a , Diagnostic Code 8045 Note (3). 

Evaluations assigned are based upon the highest level of severity for any facet of cognitive impairment and other residuals of traumatic brain injury (TBI) not otherwise classified as determined on examination.  Only one evaluation is assigned for all the applicable facets.  A higher evaluation is not warranted unless a higher level of severity for a facet is established on examination.  Physical and/or emotional/behavioral disabilities found on examination that are determined to be residuals of traumatic brain injury are evaluated separately.  38 C.F.R. § 4.124a, Diagnostic Code 8045 (2017). 

A total evaluation is warranted where there is the following: 1) objective evidence on testing of severe impairment of memory, attention, concentration, or executive functions resulting in severe functional impairment; 2) severely impaired judgment - for even routine and familiar decision, usually unable to identify, understand, and weigh the alternatives, understand the consequences of choices, and make a reasonable decision; 3) consistently disoriented to two or more of the four aspects (person, place, time or situation) of orientation; 4) motor activity severely decreased due to apraxia; 5) severely impaired visual spatial orientation - may be unable to touch or name own body parts when asked, identify the relative position in space of two different objects, or find the way from one room to another in a familiar environment; 6) complete inability to communicate by, or comprehend, spoken language, written language, or both - unable to communicate basic needs; or 7) persistently altered state of consciousness, such as vegetative state, minimally responsive state or coma.  38 C.F.R. § 4.124a , Diagnostic Code 8045.

Analysis

The Veteran was diagnosed with a TBI before leaving service.  He was treated for his symptoms and awarded 10 percent disability for the residuals of the TBI based upon the recommendations of a medical discharge board.  The Veteran has appealed the decision and stated that he believes he is entitled to a 70 percent rating based on his memory difficulties. 

The Veteran was provided a VA examination in January 2013.  He was assessed with having a mild impairment of memory, attention and concentration, which equates to a rating of a 2 in that field.  He had mildly impaired judgement, which equates to a rating of 1 in that field.  He had mildly impaired special orientation, which equates to a 1 in that field.  He had subjective symptoms that did not interfere with work, instrumental activities of daily living, or work, family or other close relationships, which equates to a 1 in that field.  He had one or more neurobehavioral effects that occasionally interview with work or social interaction, which is a 1 in that field.  The remaining fields were essentially normal and equated to 0 ratings.  

The Veteran had a second VA examination for his residuals of a TBI in March 2014.  At that time he had a mild impairment of judgement, which equates to a 2 in that field.  He had mildly impaired judgement, which equates to a rating of 1 in that field.  He had mildly impaired special orientation, which equates to a 1 in that field.  He had subjective symptoms that did not interfere with work, instrumental activities of daily living, or work, family or other close relationships, which equates to a 1 in that field.  He had one or more neurobehavioral effects that occasionally interview with work or social interaction, which is a 1 in that field.  The remaining fields were essential normal and equated to 0 ratings.  These ratings were essentially the same as those assessed in January 2013.  

These ratings warrant no higher than a 40 percent rating based on the Veteran's highest assessed manifestation in the field of memory impairment.  VA examiners for PTSD were able to separate this symptom out from those symptoms that are jointly due to the Veteran's PTSD and residuals of TBI.  Thus the 40 percent rating does not constitute pyramiding.  Further, the remaining symptoms that cannot be separated would not justify more than a 10 percent rating under the TBI criteria, therefore, the assessment of 50 percent under the PTSD criteria is that which should be applied for those symptoms. 

A higher rating is not warranted unless the Veteran had symptomatology of a TBI that represent level 3 in severity.  The evidence does not support such a level of severity in any of the criteria.  The Veteran has specifically mentioned the criteria for memory impairment, stating that he believes he has a moderate impairment based on his difficulties with memory, particularly with his school performance.  While the Veteran is competent to opine his symptoms, they are inherently subjective.  Whereas, two separate VA clinicians with medical expertise have opined his symptoms are objectively representative of a mild impairment in memory.  Therefore, the weight of the evidence indicates that the Veteran's memory impairment does not equate to level 3 severity and a rating in excess of 40 percent is not warranted. 

The Board does note that the initial 10 percent rating in place prior to October 9, 2012, is not supported by objective evidence.  Given the Veteran's testimony, treatment records, and consistency of examinations in January 2013 and March 2014, the Board finds it is most appropriate to assign the 40 percent rating for the entire period on appeal, which includes that period previously rated at 10 percent.  

Therefore, a rating of 40 percent, but no higher is warranted for the period prior to October 9, 2012, and a rating in excess of 40 percent is not warranted thereafter. 

TDIU

As discussed above, the Veteran's statements have raised the issue of entitlement to a TDIU as part and parcel to the PTSD and TBI claim.  The Veteran does not have a 100 percent rating for either of these condition, however, as the issue of unemployability has been raised, evaluation for a TDIU is warranted.  A summary of the laws and regulations that relate to establishing a TDIU and an analysis of the Veteran's claim follow.  

Legal Criteria

Total disability ratings for compensation based upon individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  For the purpose of one 60 percent disability, or one 40 percent disability in combination, disabilities resulting from a common etiology or a single accident will be considered as one disability; and disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, will be considered as one disability.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2017).  In determining whether the Veteran is entitled to TDIU, neither his non-service-connected disabilities nor his age may be considered.  Van Hoose v. Brown, 4 Vet. App. 361 (1993); 38 C.F.R. § 3.341 (a) (2017).

Analysis

For the entire period on appeal the Veteran has met the schedular requirements for a TDIU.  Including the ratings above for PTSD and TBI, the Veteran has a combined rating of 90 percent from the date of his separation from service, May 26, 2012.  That combined rating of 90 percent includes two disabilities separately rated at 40 percent or more.  Therefore, he meets the schedular criteria for a TDIU. 

The Veteran is service connected for PTSD at 50 percent, TBI at 40 percent, compression fractures of the thoracic and lumbar spine at 20 percent, degenerative joint disease of the right ankle at 20 percent, left wrist tendinitis at 10 percent, fractured left thumb at 10 percent, degenerative joint disease of the left knee at 10 percent, degenerative joint disease of the right knee at 10 percent, tinnitus at 10 percent, laceration of the chin at 10 percent, right tibial neuropathy at 10 percent, reduced sense of taste at 0 percent, residuals of circumcision at 0 percent, erectile dysfunction at 0 percent, and pseudofolliculitis at 0 percent. 

The Veteran has a high school education with some college courses taken.  He has difficulty learning and requires the assistance of tutor.  He has not held a job for more than a day since his discharge from service.  

Based on his mental disabilities and his back disabilities, the Veteran was awarded social security disability insurance.  A vocational consultant considered the Veteran's limitations in physical movement and limited memory and concluded he could not sustain employment at a substantially gainful level.  

Additionally, the Veteran has submitted a report from a private vocational assessment.  The private vocational assessment evaluated the limitation on work imposed by all sixteen of the Veteran's service connected disabilities.  These limitations were consistent with the Veteran's medical records and diagnoses.  The examiner concluded that the combined effect of the Veteran's disabilities would preclude him from procuring and sustaining substantially gainful employment since his discharge from the military.  

The two vocational consultants came to the same conclusion as to the Veteran's ability to perform in a substantially gainful occupation.  Their conclusions are consistent with the Veteran's treatment records and VA examinations.  Therefore, the evidence of record establishes that it is at least as likely as not that the Veteran's service-connected disabilities preclude him from obtaining substantially gainful employment.  Accordingly, entitlement to TDIU is warranted. 


ORDER

Entitlement to a rating in excess of 50 percent for service-connected PTSD is denied. 

Entitlement to a rating of 40 percent, but no higher, for service-connected residuals of a TBI prior to October 9, 2012, is granted. 

Entitlement to a rating in excess of 40 percent for service-connected residuals of a TBI from October 9, 2012, forward, is denied. 

Entitlement to service connection to a TDIU for service-connected disabilities is granted. 



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


